Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 1 of 40




              EXHIBIT H
     Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 2 of 40



2029 Century Park East | 6th Floor |Los Angeles, CA 90067
Phone:         (424) 239-3483

Fax:           (424) 239-3845

Email:         nbmetral@blankrome.com




                                                  November 17, 2020


TO DEFENDANTS

SEE CERTIFICATE OF SERVICE AND SERVICE LIST

                    Re:      PennyMac Loan Services, LLC v. Sitcomm Arbitration Association, et al.
                             Case No. 2:19-cv-00193-KS-MTP (Southern District of Mississippi)

Dear Defendants:

       As you know, Blank Rome LLP and Upshaw, Williams, Biggers & Beckham, LLP
represent plaintiff PennyMac Loan Services, LLC (“PennyMac”) in the above-referenced matter.

       We wanted to provide each of you with the enclosed five notices of deposition for Mark
Johnson, Ronnie Kahapea, Kirk Gibbs, Sandra Goulette, and Mark Moffett. Each of these
deposition notices were previously served to the corresponding deponent on November 11, 2020.
We also wanted you to be aware that each of you may attend the other depositions. The deposition
schedule is as follows:

                    November 24, 2020 at 11:00 a.m. Central Time - Mark Johnson

                    November 30, 2020 at 1:00 p.m. Central Time – Ronnie Kahapea

                    December 4, 2020 at 11:00 a.m. Central Time – Kirk Gibbs

                    December 7, 2020 at 11:00 a.m. Central Time – Sandra Goulette

                    December 9, 2020 at 11:00 a.m. Central Time - Mark Moffett

         As stated in each of the notices of deposition, the depositions will take place remotely by
video conference. Please contact Veritext’s calendar team at calendar-LA@Veritext.com to
retrieve the necessary credentials to access the remote deposition. Please also contact my office
at least three (3) calendar days prior to the deposition to advise that it is your desire to appear via
these remote participating means so that the necessary credentials, call-in numbers, email address,
services, testing and information, if necessary, can be arranged and provided to you prior to the
proceeding(s). The following webpage - www.veritext.com/remote may also be accessed for
additional remote deposition information.




136044.01923/124073674v.1
      Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 3 of 40



ALL DEFENDANTS
November 17, 2020
Page 2


        Please feel free to contact the undersigned if you have any additional questions.

                                                     Sincerely,




                                                     Nicole B. Metral

NBM
Enclosures (Five Notices of Deposition)

cc:     Harris Powers, Esq. (e-mail only)
        Steven Cookston, Esq. (e-mail only)
        Cheryl Chang, Esq. (e-mail only)
        Jessica McElroy (e-mail only)




136044.01923/124073674v.1
    Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 4 of 40




                                 CERTIFICATE OF SERVICE

        I, Nicole B. Metral, hereby certify that I have this day caused to be served true and correct

copies of the following:      (1) LETTER DATED NOVEMBER 17, 2020; (2) PLAINTIFF

PENNYMAC LOAN SERVICES, LLC’S NOTICE OF DEPOSITION OF DEFENDANT MARK

JOHNSON PURSUANT TO FED. R. CIV. P. 26 AND 30; (3) PLAINTIFF PENNYMAC LOAN

SERVICES, LLC’S NOTICE OF DEPOSITION OF DEFENDANT RONNIE KAHAPEA

PURSUANT TO FED. R. CIV. P. 26 AND 30; (4) PLAINTIFF PENNYMAC LOAN SERVICES,

LLC’S NOTICE OF DEPOSITION OF DEFENDANT KIRK GIBBS PURSUANT TO FED. R.

CIV. P. 26 AND 30; (5) PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF

DEPOSITION OF DEFENDANT SANDRA GOULETTE PURSUANT TO FED. R. CIV. P. 26

AND 30; AND (6) PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF

DEPOSITION OF DEFENDANT MARK MOFFETT PURSUANT TO FED. R. CIV. P. 26 AND

30 via Federal Express to:

        Mark Johnson
        451 May Lane
        Louisa, VA 23093
        Defendant
        Federal Express Tracking No. 3990 5981 2115

        Kirk Gibbs
        4155 Lawrenceville Rd.
        PMB 8119
        Lilburn, GA 30047
        Defendant
        Federal Express Tracking No. 3990 6012 3963

        Kirk Gibbs
        525 Arlington Circle NW
        Lenoir, NC 28645
        Defendant
        Federal Express Tracking No. 3990 6030 0913




136044.01923/124073674v.1
    Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 5 of 40



ALL DEFENDANTS
November 17, 2020
Page 4


        Sandra Goulette
        3007 Crescent Hill Drive
        Laurel, MS 39440
        Defendant
        Federal Express Tracking No. 3990 6063 5879

        Mark Moffett
        345 Coon Jefcoat Road
        Soso, MS 39480
        Defendant
        Federal Express Tracking No. 3990 6076 6984

And via United States Postal Service Priority Mail to:

        Ronnie Kahapea
        P.O. Box 875
        Volcano, HI 96785
        Defendant
        United Stated Postal Service Priority Mail Tracking No. 9114902307224670949779


        SO CERTIFIED this the 17th day of November, 2020.




                                                  /s/ Nicole B. Metral
                                                  NICOLE B. METRAL




136044.01923/124073674v.1
    Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 6 of 40




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

    PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
 DEPOSITION OF DEFENDANT MARK JOHNSON PURSUANT TO FED.
                    R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   MARK JOHNSON

DATE:                       November 24, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
    Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 7 of 40




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Mark Johnson (“Deponent”) on
November 24, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
    Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 8 of 40




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
    Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 9 of 40




                                   Nbmetral@blankrome.com
                                   Jmcelroy@blankrome.com


                                   Harris F. Powers III
                                   Steven C. Cookston

                                   Upshaw, Williams, Biggers & Beckham,
                                   LLP
                                   309 Fulton Street
                                   Post Office Drawer 8230
                                   Greenwood, MS 38935-8230
                                   Telephone No.: 662-455-1613
                                   Fax No. 662-453-9245
                                   hpowers@upshawwilliams.com
                                   scookston@upshawwilliams.com

                                   Counsel for Plaintiff




                                     4
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 10 of 40




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 11 of 40




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 12 of 40




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 13 of 40




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

     PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
   DEPOSITION OF DEFENDANT RONNIE KAHAPEA PURSUANT TO
                   FED. R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   RONNIE KAHAPEA

DATE:                       November 30, 2020

TIME:                       1:00 p.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 14 of 40




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Ronnie Kahapea (“Deponent”) on
November 30, 2020 at 1:00 p.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 15 of 40




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 16 of 40




                                   Nbmetral@blankrome.com
                                   Jmcelroy@blankrome.com


                                   Harris F. Powers III
                                   Steven C. Cookston

                                   Upshaw, Williams, Biggers & Beckham,
                                   LLP
                                   309 Fulton Street
                                   Post Office Drawer 8230
                                   Greenwood, MS 38935-8230
                                   Telephone No.: 662-455-1613
                                   Fax No. 662-453-9245
                                   hpowers@upshawwilliams.com
                                   scookston@upshawwilliams.com

                                   Counsel for Plaintiff




                                     4
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 17 of 40




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 18 of 40




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 19 of 40




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 20 of 40




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

    PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
  DEPOSITION OF DEFENDANT KIRK GIBBS PURSUANT TO FED. R.
                     CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   KIRK GIBBS

DATE:                       December 4, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 21 of 40




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Kirk Gibbs (“Deponent”) on
December 4, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 22 of 40




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 23 of 40




                                   Nbmetral@blankrome.com
                                   Jmcelroy@blankrome.com


                                   Harris F. Powers III
                                   Steven C. Cookston

                                   Upshaw, Williams, Biggers & Beckham,
                                   LLP
                                   309 Fulton Street
                                   Post Office Drawer 8230
                                   Greenwood, MS 38935-8230
                                   Telephone No.: 662-455-1613
                                   Fax No. 662-453-9245
                                   hpowers@upshawwilliams.com
                                   scookston@upshawwilliams.com

                                   Counsel for Plaintiff




                                     4
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 24 of 40




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 25 of 40




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 26 of 40




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 27 of 40




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

    PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
  DEPOSITION OF DEFENDANT SANDRA GOULETTE PURSUANT TO
                   FED. R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   SANDRA GOULETTE

DATE:                       December 7, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 28 of 40




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Sandra Goulette (“Deponent”) on
December 7, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 29 of 40




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 30 of 40




                                   Nbmetral@blankrome.com
                                   Jmcelroy@blankrome.com


                                   Harris F. Powers III
                                   Steven C. Cookston

                                   Upshaw, Williams, Biggers & Beckham,
                                   LLP
                                   309 Fulton Street
                                   Post Office Drawer 8230
                                   Greenwood, MS 38935-8230
                                   Telephone No.: 662-455-1613
                                   Fax No. 662-453-9245
                                   hpowers@upshawwilliams.com
                                   scookston@upshawwilliams.com

                                   Counsel for Plaintiff




                                     4
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 31 of 40




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 32 of 40




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 33 of 40




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 34 of 40




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

   PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
DEPOSITION OF DEFENDANT MARK MOFFETT PURSUANT TO FED.
                   R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   MARK MOFFETT

DATE:                       December 9, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 35 of 40




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Mark Moffett (“Deponent”) on
December 9, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 36 of 40




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 37 of 40




                                   Nbmetral@blankrome.com
                                   Jmcelroy@blankrome.com


                                   Harris F. Powers III
                                   Steven C. Cookston

                                   Upshaw, Williams, Biggers & Beckham,
                                   LLP
                                   309 Fulton Street
                                   Post Office Drawer 8230
                                   Greenwood, MS 38935-8230
                                   Telephone No.: 662-455-1613
                                   Fax No. 662-453-9245
                                   hpowers@upshawwilliams.com
                                   scookston@upshawwilliams.com

                                   Counsel for Plaintiff




                                     4
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 38 of 40




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 39 of 40




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
   Case 2:19-cv-00193-TBM-MTP Document 100-8 Filed 12/04/20 Page 40 of 40




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
